Exhibit 10.2
LOCK UP AND VOTING AGREEMENT
     THIS LOCK UP AND VOTING AGREEMENT (this “Agreement”) is made and entered
into as of April 10, 2011, by and among Parkway Properties, Inc., a Maryland
corporation (the “REIT”), Parkway Properties LP, a Delaware limited partnership
(the “OP”), and the undersigned holders (each a “Holder” and collectively, the
“Holders” ) of units of limited partnership interest of the OP (“OP Units”) or,
upon any redemption of such OP Units, other than for cash, shares of common
stock of the REIT, $0.001 par value (“Common Stock”).
RECITALS
     WHEREAS, the REIT, the OP, Eola Office Partners LLC, a Florida limited
liability company (“EOP”), Eola Capital LLC, a Florida limited liability company
(“EOC”), the members of each of EOP and EOC and certain beneficial owners of
interests in EOC are parties to a Contribution Agreement, dated as of April 10,
2011 (the “Contribution Agreement”), which, subject to the terms and conditions
of the Contribution Agreement, provides for the contribution of (x) all of the
membership interests of EOP to the OP, and (y) all of the membership interests
of EOC that are owned by Banyan Street Office Holdings LLC, a Florida limited
liability company (“Banyan”), to the OP (collectively, the “Contribution”), and
the issuance, pursuant to the Contribution, of OP Units to the members of EOP
and Banyan (or the members of Banyan);
     WHEREAS, the Holders are entering into this Agreement as holders of OP
Units, which they will receive in connection with the Contribution Agreement and
which may be redeemed, pursuant to the terms of the Amended and Restated
Agreement of Limited Partnership of the OP (the “Partnership Agreement”), for
cash or, at the REIT’s election, shares of Common Stock;
     WHEREAS, as a condition and inducement to the REIT and the OP to enter into
the Contribution Agreement, the REIT and the OP have required that the Holders
agree to certain matters regarding the ownership, retention and voting of Shares
(as defined below); and
     WHEREAS, capitalized terms used in this Agreement that are not otherwise
defined shall have the meanings given to them in the Contribution Agreement.
     NOW THEREFORE, in consideration of the premises and covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
ARTICLE I
AGREEMENT NOT TO TRANSFER
          1.1 Transfer and Encumbrance. Except as specifically set forth in this
Agreement, from the date of this Agreement until the first anniversary of the
closing of the Contribution (the “Lock Up Period”), each Holder agrees not to,
without the prior written consent of the REIT or the OP, (A) directly or
indirectly, sell, transfer, tender, assign, pledge, encumber, contribute to the
capital of any entity, hypothecate, give or otherwise dispose of, or create or
permit to exist any encumbrance of any nature whatsoever with respect to (i) any
shares of capital stock of the REIT, or any securities of the OP, including OP
Units, owned of record or beneficially held by such Holder as of the date of
this Agreement, or (ii) any capital stock of the

 



--------------------------------------------------------------------------------



 



REIT (including any options, warrants or other rights to acquire shares of
capital stock of the REIT), and including but not limited to any preferred
stock, Common Stock and OP Units received or to be received pursuant to the
Contribution, or that the Holder shall purchase, or with respect to which the
Holder shall otherwise acquire beneficial ownership (including by reason of any
stock split, reverse split, stock dividend, combination, reorganization,
recapitalization or other like change, conversion or exchange of shares, or any
other change in the corporate or capital structure of the REIT or the OP) or
over which the Holder shall exercise voting power, either before or after the
execution of this Agreement and during the Lock Up Period, or any interest
therein (any such shares of preferred stock, Common Stock and OP Units or other
rights with respect thereto as described above, collectively being referred to
herein as the “Shares”), or (B) make any offer or enter into any agreement,
contract, option or other understanding or arrangement relating thereto, or
consent to any of the foregoing, at any time during the Lock Up Period; provided
that, in addition to the provisions related to the termination of this Agreement
in Article IV hereof, the Lock-Up Period, and all rights and obligations of the
parties with respect to this Section 1.1 only, shall immediately terminate and
be of no further force and effect upon the earlier to occur of (A) a Lock-Up
Breach (as defined in that certain Master Transaction Agreement, dated April 10,
2011 by and among the REIT, the OP, EOP, EOC, James R. Heistand, Rodolfo Prio
Touzet and Henry F. Pratt, III), and (B) a Principal Termination Event (as
defined in the Contribution Agreement).
          1.2 Permitted Transfers and Encumbrances. Notwithstanding the
provisions of Section 1.1, during the Lock Up Period, the REIT, the OP and the
general partner of the OP agree that (A) Banyan Street Office Holdings LLC
(“Banyan Street”) may distribute to its members, Rodolfo Prio Touzet and Lorri
Dunne, the OP Units issued to Banyan Street pursuant to the Contribution, (B) a
Holder may pledge to third parties up to seventy-five percent (75%) of the
aggregate number of such Holder’s shares of Common Stock and OP Units (including
a transfer to such third party in connection with the exercise of its remedies
under such pledge), (C) a Holder may redeem such Holder’s OP Units for shares of
Common Stock pursuant to the terms of the Partnership Agreement; provided that
any and all shares of Common Stock received by a Holder upon such redemption
shall continue to be subject to the terms and conditions of this Agreement, and
(D) a Holder may transfer shares of Common Stock or OP Units to any trust for
the direct or indirect benefit of such Holder or the immediate family of such
Holder (for purposes of this Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin),
and (E) each of the Holders may transfer OP Units (or shares of Common Stock, if
redeemed) among each other, so long as such transfers are made in compliance
with applicable securities laws, in each case, without any further consent of
the REIT or the OP or the general partner of the OP; provided that, in each
case, the proposed transferor shall notify the REIT not less than three
(3) business days in advance of any proposed transfer of pledge; and provided
further that Rodolfo Prio Touzet, in the case of clause (A), and any permitted
transferee, in the case of clauses (D) and (E) only, agree to be bound by the
terms and conditions of this Agreement.
ARTICLE II
AGREEMENT TO VOTE SHARES; GRANT OF PROXY AND STANDSTILL
          2.1 Agreement to Vote Shares. During the period commencing on the date
of this Agreement and terminating on the third (3rd) anniversary of the closing
of the Contribution

2



--------------------------------------------------------------------------------



 



(the “Voting Period”), at every meeting of the stockholders of the REIT or the
partners of the OP called with respect to any of the matters described below,
and on every action or approval by written consent of the stockholders of the
REIT or the partners of the OP or in any other circumstance in which the vote,
consent or approval of the stockholders of the REIT or the partners of the OP,
in their capacity as the Holders or partners, is sought, each Holder shall
appear at the meeting or otherwise cause any and all Shares to be counted as
present thereat for purposes of establishing a quorum and agrees to vote (or
cause to be voted) any and all Shares or give consent with respect thereto, or
cause consent to be given with respect thereto, as follows: with respect to
(a) any tender offer or exchange offer, any merger, acquisition transaction or
other business combination involving the REIT or the OP or any of their
subsidiaries or Affiliates or any of their respective assets or properties, in
the manner recommended by the board of directors of the REIT (the “Board”),
including with respect to any recommendation made by the Board of the REIT,
acting as general partner of the OP, with respect to any vote by partners of the
OP or (b) in the election of directors of the REIT, in favor of nominees
recommended by the Board. During the Voting Period, each Holder agrees that such
Holder will not (A) grant any proxy, power-of-attorney or other authorization,
other than the Proxy, as described below, in or with respect to any Shares, or
take any other action that would in any way restrict, limit or interfere with
the performance of the Holder’s obligations hereunder, or (B) directly or
indirectly, solicit, initiate, seek, encourage or support or take any other
action the effect of which would be inconsistent with or violative of any
provision contained in this Section 2.1. The undersigned Holders may vote the
Shares on all other matters.
          2.2 Exclusive Grant of Proxy. Contemporaneously with the execution and
delivery of this Agreement, each Holder is delivering to the REIT a duly
executed proxy in the form attached hereto as Annex A (the “Proxy”), which shall
be irrevocable during the Voting Period, solely with respect to the matters set
forth in Section 2.1. Except for the Proxy, no Holder shall, during the Voting
Period, directly or indirectly, grant any proxy, irrevocable proxy or power of
attorney with respect to any of the Shares, deposit any of the Shares into a
voting trust, or enter into a voting agreement or arrangement with respect to
voting any of the Shares (each a “Voting Proxy”). In addition to the
representations and warranties set forth below, each Holder represents and
warrants to the REIT and the OP that such Holder has not granted any Voting
Proxy with respect to any of the Shares with respect to the matters set forth in
Section 2.1, and if any Voting Proxy has been granted to any person for such
purpose, any such Voting Proxy is hereby revoked by the Holder.
          2.3 Stockholder Capacity. Each Holder is entering into this Agreement
in his or her capacity as the record and beneficial owner of such Holder’s
Shares. Notwithstanding any other provision of this Agreement, including without
limitation Section 2.1, Section 2.2 and Section 3.5, to the extent a Holder
serves as an officer or director of the REIT, nothing contained herein shall
limit the ability of such Holder to exercise his ordinary and customary duties
as an officer or director of the REIT, including, without limitation, the
exercise of such Holder’s fiduciary obligations to the REIT and its
stockholders.
          2.4 Standstill. During the Voting Period, each Holder hereby agrees
that neither Holder nor any of its affiliates (as defined in Rule 12b-2 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) will (and
neither Holder nor such Holder’s affiliates will assist, provide or arrange
financing to or for others or encourage others to), directly

3



--------------------------------------------------------------------------------



 



or indirectly, acting alone or in concert with others, unless specifically
requested in writing or approved in advance by the Board:
     (i) acquire or agree, offer, seek or propose to acquire (or request
permission to do so), ownership (including, but not limited to, beneficial
ownership as defined in Rule 13d-3 under the Exchange Act) of any material
portion of the assets or businesses of the REIT or its affiliates or any
securities issued by the REIT or its affiliates other than as contemplated
pursuant to the Contribution Agreement, or any rights or options to acquire such
ownership (including from a third party), or make any public announcement (or
request permission to make any such announcement) with respect to any of the
foregoing; provided, however, that James R. Heistand and Rodolfo Prio Touzet
(together with their affiliates) shall be entitled to acquire, in the aggregate,
ownership of a number of shares of Common Stock equal to no greater than one
percent (1%) of the total number of shares of Common Stock then outstanding; or
     (ii) propose or enter into, directly or indirectly, any merger,
consolidation, recapitalization, business combination or other similar
transaction involving the REIT or any of its affiliates; or
     (iii) form, join or enter into a group (within the meaning of
Section 13(d)(4) of the Exchange Act) with respect to any voting securities of
the REIT or any of its affiliates; or
     (iv) enter into any discussions, negotiations, arrangements or
understandings with any third party with respect to any of the foregoing, or
otherwise advise, assist or encourage any other persons in furtherance of any of
the foregoing, in each case, other than in connection with the performance of
such Holder’s duties as a member of the Board or any committee thereof, if
authorized by such Board or a duly authorized committee.
ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE HOLDERS
     Each Holder represents, warrants and covenants to the REIT and the OP as
follows:
          3.1 Ownership of Shares. Upon closing of the Contribution, the Holder
will be the sole beneficial and record owner and holder of the Shares indicated
on the signature pages hereto, which at all times during the Voting Period, will
be free and clear of any Liens except as set forth in Section 1.2 and except for
any Liens imposed by federal or state securities laws.
          3.2 Authority; Due Execution. The Holder has full power and authority
(including, if applicable, full corporate, partnership, limited liability
company or trust power and authority) to make, enter into and carry out the
terms of this Agreement. The Holder has duly executed and delivered this
Agreement and (assuming the due authorization, execution and delivery of this
Agreement by the REIT and the OP) this Agreement constitutes a valid and binding
obligation of the Holder.

4



--------------------------------------------------------------------------------



 



          3.3 Non-Contravention. The execution and delivery of this Agreement by
the Holder does not, and the performance of and under this Agreement by the
Holder will not (i) to the Holder’s actual knowledge (without any duty of
inquiry), conflict with or violate any federal, state, local, municipal, foreign
or other law, statute, constitution, principle of common law, resolution,
ordinance, code, order, edict, decree, rule, regulation, ruling or requirement
issued, enacted, adopted, promulgated, implemented or otherwise put into effect
by or under the authority of any government entity, or (ii) result in, give rise
to or constitute a violation or breach of or a default (or any event which with
notice or lapse of time or both would become a violation, breach or default)
under any of the terms of any material agreement or other instrument or
obligation by which the Holder or the Shares may be bound. There is no
beneficiary or holder of a voting trust certificate or other interest of any
trust of which the Holder is settlor or trustee or any other person or
Governmental Authority whose consent, approval, order or authorization is
required by or with respect to the Holder or the Shares for the execution,
delivery and performance of this Agreement by the Holder.
          3.4 Power. The Holder has sole voting power and sole power to issue
instructions with respect to the matters set forth in Articles I and II hereof,
sole power of disposition and sole power to agree to all of the matters set
forth in this Agreement, in each case with respect to all of the Holder’s
Shares, with no limitations, qualifications or restrictions on such rights.
          3.5 No Solicitations. Unless specifically authorized by vote of a
majority of the directors of the REIT, during the Voting Period, the Holder,
will not, and will not permit any entity under the Holder’s control, to:
(i) solicit proxies of the stockholders of the REIT with respect to (a) any
merger, consolidation, sale of assets, business combination, reorganization or
recapitalization involving the REIT or the OP or their subsidiaries or
Affiliates, (b) any transaction that would result in a change of control of the
REIT, or (c) any liquidation or winding up of the REIT or the OP; (ii) otherwise
encourage or assist any party in taking or planning any action that could result
in any of the events described in (a), (b) or (c) above; (iii) initiate vote or
action by consent of securities holders of the REIT or the OP in support of any
of the events described in (a), (b) or (c) above; or (iv) become a member of a
“group” (as such term is used in Section 13(d) of the Securities Exchange Act of
1934, as amended) with respect to any voting securities of the REIT or the OP
with respect to any of the events described in (a), (b) or (c) above; provided,
however, to the extent a Holder serves as an officer or director of the REIT,
nothing contained in this Section 3.4 shall limit the ability of such Holder to
exercise his ordinary and customary duties as an officer or director of the
REIT, including, without limitation, the exercise of such Holder’s fiduciary
obligations to the REIT and its stockholders.
ARTICLE IV
TERMINATION
     This Agreement, and all rights and obligations of the parties hereunder,
shall terminate on the earliest of (i) the expiration of the Voting Period,
(b) the termination of the Contribution Agreement, (c) the agreement of the
REIT, the OP and the Holders to terminate this Agreement, or (d) with respect to
any Shares sold or transferred by a Holder not in violation of Section 1.1
hereof, automatically upon the sale or transfer of such Shares. Nothing in this
Article IV shall

5



--------------------------------------------------------------------------------



 



relieve any party of liability for any breach of this Agreement; provided, that
Section5.4 herein shall be the REIT’s and the OP’s sole remedy for a breach of
this Agreement by a Holder.
ARTICLE V
MISCELLANEOUS
          5.1 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, then the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.
          5.2 Binding Effect and Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors. Neither this Agreement nor any of the
rights, interests or obligations of the parties hereto may be assigned by the
parties without prior written consent of the other parties hereto.
          5.3 Amendments and Modification. This Agreement may not be modified,
amended, altered or supplemented except upon the execution and delivery of a
written agreement executed by the parties hereto.
          5.4 Specific Performance; Injunctive Relief. The parties hereto
acknowledge that the REIT and the OP will be irreparably harmed and that there
will be no adequate remedy at law for a violation of any of the covenants or
agreements of the Holders set forth herein. Therefore, it is agreed that the
REIT and the OP shall have the right to enforce such covenants and agreements by
specific performance, injunctive relief or by any other means available to the
REIT or the OP at law or in equity and each Holder hereby irrevocably and
unconditionally waives any objection to the REIT or the OP seeking so to enforce
such covenants and agreements by specific performance, injunctive relief and
other means. Such right to enforce this Agreement by specific performance or
injunctive relief shall be the REIT’s and the OP’s sole remedy upon a breach of
this Agreement by a Holder. If any action, suit or other proceeding (whether at
law, in equity or otherwise) is instituted concerning or arising out of this
Agreement or any transaction contemplated hereunder, the prevailing party shall
recover, in addition to any other remedy granted to such party therein, all such
party’s reasonable costs and attorneys fees incurred in connection with the
prosecution or defense of such action, suit or other proceeding.
          5.5 Governing Law; Consent to Jurisdiction. All matters arising out of
or relating to this Agreement and the transactions contemplated hereby
(including without limitation its interpretation, construction, performance and
enforcement) shall be governed by and construed in accordance with the laws of
the State of Maryland. In any action or proceeding between the parties arising
out of or relating to this Agreement or any of the transactions contemplated
hereby, each party: (i) irrevocably and unconditionally consents and submits to
the exclusive jurisdiction and venue of any State Court located in the city of
Baltimore, Maryland (or, in the case of any claim as to which the federal courts
have exclusive subject matter jurisdiction, the Federal court of the United
States of America, sitting in the District of Maryland); (ii) agrees that all
claims in respect of such action or proceeding must be commenced, and may be
heard and determined, exclusively in such Maryland court (or, if applicable,
such Federal court); (iii) waives, to the fullest extent it may legally and
effectively do

6



--------------------------------------------------------------------------------



 



so, any objection which it may now or hereafter have to the laying of venue of
any such action or proceeding in such Maryland State court (and, if applicable,
such Federal court); and (iv) waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in such Maryland State court (or, if applicable, such Federal court).
          5.6 Entire Agreement. This Agreement contains the entire understanding
of the parties in respect of the subject matter hereof, and supersedes all prior
negotiations and understandings between the parties with respect to such subject
matter.
          5.7 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.
[Signature Pages Follows.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Lock Up and Voting
Agreement to be duly executed as an instrument under seal on the day and year
first above written.

              PARKWAY PROPERTIES, INC.
 
       
 
  By:   /s/ Steven G. Rogers
 
       
 
      Name: Steven G. Rogers
 
      Title: President and CEO
 
       
 
  By:   /s/ Richard Hickson
 
       
 
      Name: Richard Hickson
 
      Title: Executive Vice President and Chief Financial Officer

                  PARKWAY PROPERTIES LP
 
                By:   Parkway Properties General Partners, Inc.,
general partner
 
           
 
      By:   /s/ James M. Ingram
 
           
 
          Name: James M. Ingram
 
          Title: Executive Vice President and Chief Investment Officer
 
           
 
      By:   /s/ M. Jayson Lipsey
 
           
 
          Name: M. Jayson Lipsey
 
          Title: Senior Vice President and Fund Manager

Signature Page to Lock Up and Voting Agreement

 



--------------------------------------------------------------------------------



 



              HOLDERS:

BANYAN STREET OFFICE HOLDINGS LLC
 
       
 
  By:   /s/ Rodolfo Prio Touzet
 
       
 
      Name: Rodolfo Prio Touzet
 
      Title: Managing Member
 
       
 
      /s/ Rodolfo Prio Touzet
 
       
 
      Rodolfo Prio Touzet
 
       
 
      /s/ Henry F. Pratt, III
 
       
 
      Henry F. Pratt, III
 
       
 
      /s/ James R. Heistand
 
       
 
      James R. Heistand
 
       
 
      /s/ Kyle Burd
 
       
 
      Kyle Burd
 
       
 
      /s/ Scott Francis
 
       
 
      Scott Francis
 
       
 
      /s/ Troy M. Cox
 
       
 
      Troy M. Cox

Signature Page to Lock Up and Voting Agreement

 